Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 contains allowable subject matter, but is written in dependent format and is therefore not allowable.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 2-4, 8, 9, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the phrase “wherein the difference Al2O3 – Li2O – Na2O – K2O” appears unclear in its grouping. For the purposes of examination, the phrase will be interpreted to mean “wherein the difference Al2O3 – (Li2O + Na2O + K2
Regarding claims 3 and 8, the phrase “wherein the difference Al2O3 – Li2O – Na2O – K2O – RO” appears unclear in its grouping. For the purposes of examination, the phrase will be interpreted to mean “wherein the difference Al2O3 – (Li2O + Na2O + K2O + RO” unless otherwise specified by applicant during the course of prosecution. One potential way to overcome this rejection is to amend the claim to include the parenthetical grouping demonstrated above.
Regarding claim 4 and 11, the phrase “wherein the difference Al2O3 – R2O – RO – P2O5” appears unclear in its grouping. For the purposes of examination, the phrase will be interpreted to mean “wherein the difference Al2O3 – (R2O + RO + P2O5)” unless otherwise specified by applicant during the course of prosecution. One potential way to overcome this rejection is to amend the claim to include the parenthetical grouping demonstrated above. 
Regarding claim 9, the phrase “Al2O3 – R2O – RO” appears unclear in its grouping. For the purposes of examination, the phrase will be interpreted to mean “wherein the difference Al2O3 – (R2O + RO)” unless otherwise specified by applicant during the course of prosecution. One potential way to overcome this rejection is to amend the claim to include the parenthetical grouping demonstrated above.
Regarding claim 15, the phrase “the difference Al2O3 – Li2O – Na2O – K2O – RO – P2O)” appears unclear in its group and appears to contain a typographical 2O3 – (Li2O + Na2O + K2O + RO + P2O5)” unless otherwise specified by applicant during the course of prosecution. One potential way to overcome this rejection is to amend the claim to include the parenthetical grouping demonstrated above, and to amend P2O to recite P2O5. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Gross et al. (US20180127303, hereinafter referred to as Gross).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1) and/or 102(a)(2). This rejection under 35 U.S.C. 102(a)(1) and/or 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or 
Regarding Claim 1, Gross discloses an example of a glass which comprises from greater than or equal to 50.0 mol% to less than or equal to 65.0 mol% SiO2 (see Gross at [0287], Table 2, Example 9, disclosing an example of a glass with 64.23 mol. % SiO2) from greater than or equal to 14.0 mol% and less than or equal to 25.0 mo.% Al2O3 (see Gross at [0287], Table 2, Example 9, disclosing an example of a glass with 15.09 mol. % Al2O3) from greater than or equal to 7.0 mol% to less than or equal to 10.0 mol% Li2O + Na2O (see Gross at [0287], Table 2, Example 9, disclosing an example of a glass with 2.47 mol. % Na2O and 7.00 mol. % Li2O for a value of Na2O + Li2O of 9.47 mol. %) greater than or equal to 7.0 mol% Li2O (see Gross at [0287], Table 2, Example 9, disclosing an example of a glass with 7.00 mol. % Li2O) from greater than or equal to 0.0 mol% to less than or equal to 3.0 mol% P2O5 (see Gross at [0287], Table 2, Example 9, disclosing an 2O5) and from greater than or equal to 0.0 mol% to less than or equal to 8.0 mol% alkaline earth metals (see Gross at [0287], Table 2, Example 9, disclosing an example of a glass with 1.51 mol. % CaO and 3.46 mol. % MgO for a total alkaline earth metal content of CaO + MgO = 4.97 mol. %) wherein the glass composition is essentially free of F and oxides of K, Zr, Ti, Pb and Ta (see Gross at [0287], Table 2, Example 9, disclosing an example of a glass with no K, Zr, Ti, Pb, or Ta). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (EP0985644, hereinafter referred to as Ohara).
Regarding Claim 1, Ohara discloses a glass composition comprising: from greater than or equal to 50.0 mol% to less than or equal to 65.0 mol% SiO2 (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass comprising 57.7 wt. % SiO2, which is 64.40 mol. % SiO2), from greater than or equal to 14.0 mol% and less than or equal to 25.0 mo.% Al2O3 (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass comprising 25.2 wt. % Al2O3, which is 16.57 mol. % Al2O3), from greater than or equal to 7.0 mol% to less than or equal to 10.0 mol% Li2O + Na2O (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass comprising zero mol. % na2o and 4.2 wt. % Li2O, which is 9.43 mol. % Li2O, providing a value of Li2O + Na2O of 9.43 mol. %) greater than or equal to 7.0 mol% Li2O (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass comprising  4.2 wt. % Li2O, which is 9.43 mol. % Li2O) and from greater than or equal to 0.0 mol% to less than or equal to 8.0 mol% alkaline earth metals (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass comprising 1.0 wt. % MgO, which is 1.66 mol. % MgO; 1.0 wt. % CaO, which is 1.20 mol. % CaO; and 1.0 wt. % BaO, which is 0.44 mol. % BaO; providing an alkaline earth metal content of 1.66 MgO + 1.20 CaO + 0.44 BaO = 3.3 mol. % alkaline earth metals) wherein the glass composition is 
Ohara does not disclose an example of a glass which meets the limitations of claim 1 and which has from greater than or equal to 0.0 mol% to less than or equal to 3.0 mol% P2O5, however, Ohara does disclose an example of a glass which meets the limitations of Claim 1 and which contains 8.4 wt. % P2O5, which is 3.97 mol. % P2O5, which is close to touching the claimed range of 3.0 mol% P2O5. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).  
Regarding Claim 2, Ohara discloses a glass composition of claim 1, wherein the difference Al2O3 – Li2O - Na2O - K2O, calculated on molar basis, is greater than or equal to 7.0 mol% (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass which provides a molar difference of Al2O3 - Li2O - Na2O - K2O of 16.57-9.43-0-0 respectively, for a value of 7.14).
Regarding Claim 3, Ohara discloses a glass composition of claim 1, wherein the difference Al2O3  - Li2O - Na2O - K2O - RO, calculated on molar basis, is greater than or equal to 3.0 mol%, wherein RO is the total sum of divalent metal oxides (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass 2O3 - Li2O - Na2O - K2O - RO of 16.57-9.43-0-0-3.71 respectively, for a value of 3.43 mol. %).
Regarding Claim 4, Ohara does not disclose a glass composition wherein the difference of Al2O3 - R2O - RO - P2O5, calculated on molar basis, is greater than or equal to 2.5 mol%, wherein R2O is the total sum of alkali metal oxides and RO is the total sum of divalent metal oxides. However, Ohara teaches P2O5, Li2O, and BaO have the effect of improving the melting of the raw materials of the glass, refining of the glass melt, and the emission intensity of the glass (see Ohara at [0041]). Ohara further teaches the range of the total amount of the three components is 1-20 wt. %, more preferably, 3-19 wt. % (see Ohara at [0042]). Additionally, Ohara discloses several examples of glasses with 0% P2O5 (see Ohara at Page 6, Table 1, Examples 1 and 2, Page 7, Table 1, Examples 7 and 8, and Page 7, Table 2, Example 9 and 10, all of which have 0% P2O5). The glass disclosed on Page 6, Table 1, Example 4, if modified to contain a P2O5 value of 0%, would provide the difference of Al2O3 - R2O - RO - P2O5  
Therefore, it would have been obvious to modify the glass disclosed by Ohara at Page 6, Table 1, Example 4 to contain 0% P2O5 as taught by Ohara and as demonstrated at least by the disclosed examples, with a reasonable expectation of providing a glass with improved melting of raw materials, improved refining of the glass melt, and improved emission of intensity of the glass. 
Regarding Claim 5, Ohara discloses an example of a glass with a Young's modulus of at least about 80 Gpa (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass with a Young’s Modulus of 858*108 N/m2, which is 85.9 GPa). While Ohara does not explicitly disclose an example of a glass with a liquidus viscosity of at least about 1000 Poises, a 200P temperature of less than or equal to 1650 °C, an annealing point greater than or equal to 600 °C, a specific modulus of at least 30 GPa cm3/gram, and a fracture toughness of greater than or equal to 0.78 MPa-m1/2, these are considered properties inherent to the composition. 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding Claim 6, Ohara does not explicitly disclose the glass composition has a liquidus viscosity of greater than or equal to 10000 Poises and a 200P temperature less than 1450 °C, however, these are considered properties inherent to the composition. Products of identical composition may not have mutually 
Regarding Claim 7, Ohara discloses the glass composition comprises from greater than or equal to 0.0 mol% to less than or equal to 15.0 mol% rare earth oxides (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass which comprises 4.20 wt. % Ce2O3, which is 1.64 mol. % Ce2O3).
Regarding Claim 8, Ohara discloses a glass composition comprising: from greater than or equal to 50.0 mol% to less than or equal to 65.0 mol% SiO2 (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass comprising 57.7 wt. % SiO2, which is 64.40 mol. % SiO2), from greater than or equal to 12.0 mol% to less than or equal to 20.0 mol% Al2O3 (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass comprising 25.2 wt. % Al2O3, which is 16.57 mol. % Al2O3) and from greater than or equal to 6.5 mol% to less than or equal to 10.0 mol% Li2O (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass comprising  4.2 wt. % Li2O, which is 9.43 mol. % Li2O) wherein the glass composition is essentially free of ZrO2 and TiO2 (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass which does not contain ZrO2 or TiO2). 
Ohara does not disclose a glass which meets the limitations of claim 8 and which has a difference Al2O3 - Li2O - Na2O - K2O - RO, calculated on a molar 2O3 - Li2O - Na2O - K2O - RO of 16.57-9.43-0-0-3.71 respectively, for a value of 3.43 mol. %, which is close to touching the claimed range of 4.5 mol. %. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph). 
Regarding Claim 10, Ohara discloses the glass composition comprises greater than or equal to 7.0 mol% Li2O (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass comprising  4.2 wt. % Li2O, which is 9.43 mol. % Li2O).
Regarding Claim 11, Ohara does not disclose a glass composition wherein the difference of Al2O3 - R2O - RO - P2O5, calculated on molar basis, is greater than or equal to 4.0 mol%, wherein R2O is the total sum of alkali metal oxides and RO is the total sum of divalent metal oxides. However, Ohara teaches P2O5, Li2O, and BaO have the effect of improving the melting of the raw materials of the glass, refining of the glass melt, and the emission intensity of the glass (see Ohara at 2O5 (see Ohara at Page 6, Table 1, Examples 1 and 2, Page 7, Table 1, Examples 7 and 8, and Page 7, Table 2, Example 9 and 10, all of which have 0% P2O5). The glass disclosed on Page 6, Table 1, Example 4, if modified to contain a P2O5 value of 0%, would provide the difference of Al2O3 - R2O - RO - P2O5  as 16.57-9.43-3.71–0 to provide a value of 3.43 mol. %, which is close to touching the claimed range of a value of greater than or equal to 4.0 mol. % (see Ohara at Page 6, Table 1, Example 4). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Therefore, it would have been obvious to modify the glass disclosed by Ohara at Page 6, Table 1, Example 4 to contain 0% P2O5 as taught by Ohara and as demonstrated at least by the disclosed examples, with a reasonable expectation of providing a glass with improved melting of raw materials, improved refining of the glass melt, and improved emission of intensity of the glass.
Regarding Claim 12, Ohara discloses the glass composition comprises from greater than or equal to 0.0 mol% to less than or equal to 15.0 mol% rare earth 2O3, which is 1.64 mol. % Ce2O3).
Regarding Claim 13, Ohara does not disclose a glass with a Young's modulus of greater than or equal to 86 Gpa, however, Ohara does disclose a glass with a Young's modulus of 858 * 108 N/m2, which is 85.8 Gpa, which is close to touching the claimed range of greater than or equal to 86 GPa (see Ohara at Page 6, Table 1, Example 4). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
While Ohara does not explicitly disclose that the glass has a liquidus viscosity of greater than or equal to 1000 Poises, a 200P temperature of less than or equal to 1420 °C, or an annealing point of greater than or equal to 660 °C, these are properties inherent to the composition. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). Please see the reasoning for Claim 5 above. 
Regarding Claim 14, Ohara does not explicitly disclose the glass composition comprises: a specific modulus of greater than or equal to 33 GPa cm3/gram and a fracture toughness of greater than or equal to 0.87 MPa-m1/2, however, these are properties inherent to the composition. Products of identical 
Regarding Claim 15, Ohara discloses a glass composition comprising: from greater than or equal to 50.0 mol% to less than or equal to 66.0 mol% SiO2 (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass comprising 57.7 wt. % SiO2, which is 64.40 mol. % SiO2) less than or equal to 20.0 mol% Al2O3 (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass comprising 25.2 wt. % Al2O3, which is 16.57 mol. % Al2O3) and from greater than or equal to 6.5 mol% to less than or equal to 12.0 mol% Li2O (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass comprising  4.2 wt. % Li2O, which is 9.43 mol. % Li2O) wherein the glass composition is essentially free of ZrO2, TiO2, and F (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass which does not contain F, ZrO2, or TiO2) and an amount of B2O3 does not exceed the amount of Li2O (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass with zero B2O3 and 4.2 wt. % Li2O which is 9.43 mol. % Li2O). Ohara does not disclose an example of a glass meeting the above limitations where the difference of Al2O3 - Li2O - Na2O - K2O – RO –P2O5
However, Ohara teaches P2O5, Li2O, and BaO have the effect of improving the melting of the raw materials of the glass, refining of the glass melt, and the emission intensity of the glass (see Ohara at [0041]). Ohara further teaches the range of the total amount of the three components is 1-20 wt. %, more preferably, 3-19 wt. % (see Ohara at [0042]). Additionally, Ohara discloses several examples of glasses with 0% P2O5 (see Ohara at Page 6, Table 1, Examples 1 and 2, Page 7, Table 1, Examples 7 and 8, and Page 7, Table 2, Example 9 and 10, all of which have 0% P2O5). The glass disclosed on Page 6, Table 1, Example 4, if modified to contain a P2O5 value of 0%, would provide the difference of Al2O3 - Li2O - Na2O - K2O – RO –P2O5 of 16.57-9.43-0-0-3.71-0 respectively, providing a value of 3.43 mol. %, which is within the claimed range of greater than or equal to 2.5 mol. %. 
Therefore, it would have been obvious to modify the glass disclosed by Ohara at Page 6, Table 1, Example 4 to contain 0% P2O5 as taught by Ohara and as demonstrated at least by the disclosed examples, with a reasonable expectation of providing a glass with improved melting of raw materials, improved refining of the glass melt, and improved emission of intensity of the glass.
Regarding Claim 16, Ohara does not explicitly disclose an example of a glass with a 200P temperature of less than or equal to 1420 °C and an annealing point of greater than or equal to 660 °C. However, these are properties inherent to the composition. Products of identical composition may not have mutually 
Regarding Claim 17, Ohara does not disclose a glass with a Young's modulus of greater than or equal to 86 Gpa, however, Ohara does disclose a glass with a Young's modulus of 858 * 108 N/m2, which is 85.8 Gpa, which is close to touching the claimed range of greater than or equal to 86 GPa (see Ohara at Page 6, Table 1, Example 4). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
While Ohara does not explicitly disclose that the glass has a liquidus viscosity of greater than or equal to 1000 Poises, this is a property inherent to the composition. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). Please see the reasoning for Claim 5 above.
Regarding Claim 18, Ohara does not explicitly disclose the example of a glass has a specific modulus of greater than or equal to 33 GPa cm3/gram and a fracture toughness of greater than or equal to 0.87 MPa-m1/2
Regarding Claim 19, Ohara discloses the glass composition comprises from greater than or equal to 0.0 mol% to less than or equal to 15.0 mol% rare earth oxides (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass which comprises 4.20 wt. % Ce2O3, which is 1.64 mol. % Ce2O3).
Regarding Claim 20, Ohara discloses the glass composition comprises from greater than or equal to 7.0 mol% to less than or equal to 10.0 mol% Li2O (see Ohara at Page 6, Table 1, Example 4, disclosing an example of a glass comprising  4.2 wt. % Li2O, which is 9.43 mol. % Li2O). 
Allowable Subject Matter
Claim 9 contains allowable subject matter, and would be allowable if amended to be in independent format. 
Claim 9 is directed to the glass composition of Claim 8, wherein the difference Al2O3 - R2O - RO, calculated on molar basis, is greater than or equal to 7.5 mol%, wherein R2O is the total sum of alkali metal oxides and RO is the total sum of divalent metal oxides. Ohara does not disclose an example of a glass which meets these limitations. The closest example in Ohara is Example 4 from Page 6, Table 1, which provides a value of 3.5 mol. % (see Ohara at Example 4, providing Al2O3 – Li2O – MgO – CaO – BaO – ZnO for values of 16.85-9.58-1.69-1.22-0.44-0.42 respectively), which is not close to touching the claimed range of 7.5 mol. %. Furthermore, this limitation is not obvious in light of Ohara’s teachings, which 
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Peuchert et al. (US20060279217, hereinafter referred to as Peuchert) and Siebers et al. (US20050250639, hereinafter referred to as Siebers). 
Peuchert is directed towards an aluminosilicates glass (see Peuchert at [0021]). Peuchert discloses that the glass may comprise, in terms of weight percent on an oxide basis, 50-66% SiO2, 0-5.5% B2O3, 10-25% Al2O3, 0-7% MgO, 0-14% CaO, 0-8% SrO, 0-18% BaO, 0-2% P2O5, 0-3% ZrO2, 0-5% TiO2, 0-5% CeO2, 0-5% MoO3, 0-5% Fe2O3, 0-5% WO3, and 0-5% Bi2O3 (see Peuchert at [0025]). 
Siebers is directed towards a lithium-aluminosilicate (see Siebers at the Abstract) which comprises, based on weight percent, 55-75% SiO2, 15-30% Al2O3, 0-<4% B2O3, 2.5-6% Li2O, less than 4% of the sum of Na2O + K2O, and less than 2% of the sum of TiO2 and ZrO2 (see Siebers at the Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731